NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2231
                                      ___________

                                  CHRIS ANN JAYE,
                                             Appellant

                                            v.

      JOHN HOFFMAN, NJ Attorney General, in his Official Capacity and individual
    capacity; IONE CURVA, NJ Deputy Attorney General, in her Official Capacity and
  individual capacity; THE HON. PETER BUCHSBAUM, (retired) is sued individually
  and in his Official Capacity as Judge of the Law Division of Hunterdon County; THE
HON. JUDGE YOLANDA CICCONE, is sued individually and in her Official Capacity;
THE HON. JUDGE MARY C. JACOBSON, is sued in her individual capacity and in her
Official Capacity as NJ Superior Court Judge; THE HON. PATRICK MCMANIMON, is
    sued in his individual capacity and in his Official Capacity as a judge on recall from
 retirement paid by the State of New Jersey; CHRISTOPHER KOOS, Esq. is sued in his
individual capacity and in his Official Capacity as employee for the State of New Jersey;
   JUDITH IRIZZARI, is sued in her individual capacity and in her Official Capacity as
       Civil Division Manager for the Superior Court of Mercer County; CAROLINE
 RECORD, is sued in her individual capacity and in her Official Capacity as NJ Supreme
       Court's Secretary for the Office of Attorney Ethics; JUDGE ACCURSO, is sued
individually and in her Official Capacity as NJ Appellate Judge; JUDGE MANAHAN, is
 sued individually and in his Official Capacity as NJ Appellate Judge; JUDGE HAAS, is
        sued individually and in his Official Capacity as NJ Appellate Judge; JUDGE
   YANNOTTI, is sued individually and in his Official Capacity as NJ Appellate Judge;
  JUDGE HURD, is sued individually and in his Official Capacity as NJ Superior Court
    Judge; JUDGE MARBREY, is sued individually and in his Official Capacity as NJ
 Superior Court Judge; JUDGE INNES, is sued individually and in his Official Capacity
     as NJ Superior Court Judge; JUDGE GOODLEITZ, is sued individually and in his
     Official Capacity as NJ Superior Court Judge; ASHLEY CAGNON, is sued in her
    Official Capacity and individual capacity; BRIAN WILSON, is sued in his Official
 Capacity and individual capacity; BRIAN FLANAGAN, is sued in his Official Capacity
and individual Capacity; CHIEF JUSTICE STUART RABNER, is sued individually and
     in his Official Capacity as NJ Supreme Court Judge, supervisor of the NJ Office of
Attorney Ethics, Trust Fund of New Jersey and Judgment Process Services of the State of
New Jersey; JUDGE PETER SHERIDAN, is sued in his individual capacity as well as in
his official capacity as a federal judge in the United States District Court of New Jersey;
 CLERK MELFI, is sued in her individual capacity as well as in her official capacity as
 Clerk for the Office of the Clerk of Hunterdon County; JOHN DOES 1-20, (Fictitious
Names) are sued individually and in their official capacities as State actors; JOHN DOES
    (21-30), (Fictitious Names) are sued individually and in their official capacity as
               employees of the United States District Court of New Jersey
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-16-cv-07771)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 16, 2018

              Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed: March 19, 2018)
                                     ___________

                                 AMENDED OPINION*
                                    ___________

PER CURIAM

       In October 2016, appellant Chris Ann Jaye filed a complaint in the District Court

alleging, inter alia, that numerous New Jersey judges, court staff, and state government

employees violated her rights in connection with several state-court actions.1 In the

complaint, Jaye also named as a defendant the Hunterdon County Clerk, Mary H. Melfi.

She alleged that Clerk Melfi had recorded fraudulent liens and assignments against her


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 Those cases primarily concern a dispute between Jaye and her condominium association
and other litigation relating to her residence in the Oak Knoll Village Condominium.
                                             2
property, and had “deliberately refused to act to discharge recorded liens filed against

[her] home after they were paid, under duress, by [her].” (Compl. ¶¶ 40-41, ECF No. 1.)

Jaye generally claimed violations of 42 U.S.C. § 1983, § 1985(2), § 1986, and the New

Jersey Civil Rights Act.

       In April 2017, Jaye moved the District Court for “partial summary judgment and

emergent order for injunctive relief” regarding defendant Melfi’s allegedly fraudulent

filings. In the motion, Jaye asserted that defendant Melfi’s fraudulent actions had

“slandered her title . . . placing [her] at risk of a foreclosure.” (Br. at 1, ECF No. 39-2.)

She further alleged that the “false filings have been relied on as evidence and have

resulted in a series of suits which have resulted in great losses, impact[ing] [her] ability to

sell [her] home and other [costs] of litigation.” (Id.) Jaye sought an order directing Melfi

to “discharge all liens and assignments slandering title to [her] property.” (Id. at 6.) By

order entered May 2, 2017, the District Court denied Jaye’s motion. Jaye appealed.

       We exercise jurisdiction to review the District Court’s order denying emergent

injunctive relief under 28 U.S.C. § 1292(a)(1). See In re Pressman-Gutman Co., 459
F.3d 383, 392 (3d Cir. 2006). “We generally review a district court’s denial of a

preliminary injunction for abuse of discretion but review the underlying factual findings

for clear error and examine legal conclusions de novo.” Brown v. City of Pittsburgh, 586
F.3d 263, 268 (3d Cir. 2009)

       The District Court properly denied Jaye’s motion. To obtain a preliminary

injunction, Jaye was required to demonstrate: (1) a likelihood of success on the merits;

(2) the probability of irreparable harm if relief is denied; (3) that granting preliminary

                                               3
relief would not result in even greater harm to the nonmoving party; and (4) that the

public interest favors such relief. Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708

(3d Cir. 2004). We see no error in the District Court’s decision to deny relief on the

ground that Jaye failed to demonstrate that she would suffer irreparable injury without the

injunction. The harms that Jaye articulated—being unable to sell her house and forced to

pay the costs of litigation—were not immediate and could be remedied with money

damages. See Cont’l Grp., Inc. v. Amoco Chems. Corp., 614 F.2d 351, 359 (3d Cir.

1980) (explaining that a probability of irreparable harm requires a clear showing of

immediate irreparable injury or presently existing actual threat

       We have reviewed Jaye’s arguments in support of her appeal and conclude that

they are meritless. To the extent she challenges the District Court’s disposition of her

request for partial summary judgment, this ruling is not properly before us, as our

jurisdiction is limited to reviewing the District Court’s denial of injunctive relief.2




2
 Jaye’s Notice of Motion to Expand the Record and Motion to Stay State Action per 28
U.S.C. § 2283 are denied.
                                               4